Case:20-15060-EEB Doc#:93 Filed:08/04/21          Entered:08/04/21 14:21:02 Page1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF COLORADO

   In re:                                     Case No. 20-15060-EEB

   SUSAN AMINA ELIYA,                         Chapter 7

                     Debtor.


                   ORDER RE: MOTION FOR RELIEF FROM STAY


       Aloha Capital, LLC (“Movant”) has filed herein a Motion for Relief from Stay, docket
no. [50] (the “Motion”), to foreclose on and/or take possession and control of property
described as follows:

    7373 E. Iowa Ave., #1126, Denver, CO 80201 (the “Iowa Avenue Property”); and
       2 N. Adams St., #705, Denver, CO 80206 (the “Adams Street Property”).

       The court, being duly advised, and in accordance with its ruling at the hearing held
June 3, 2021, hereby ORDERS that the Motion is GRANTED as to the Iowa Avenue
Property. Movant may proceed to take possession of, by way of the appointment of a
receiver or otherwise, and to foreclose on the Iowa Avenue Property.

       The Motion will be HELD IN ABEYANCE as to the Adams Street Property pending
the Court’s decision on the Motion to Approve Stipulation Between Trustee and Aloha
Capital, LLC Resolving Motion for Relief From Stay, docket no. [88].

IT IS FURTHER ORDERED that:

        (1) the Court waives the 14-day stay, under Fed.R.B.P. 4001(a)(3), of the
effectiveness of the order granting relief; and

      (2) Movant may attach as an exhibit to this Order a copy of the Iowa Avenue
Property’s description.



Dated: this 4th day of August, 2021.

                                                BY THE COURT:




                                                Elizabeth E. Brown
                                                United States Bankruptcy Judge
